Exhibit 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is entered into as of this 4th day
of April, 2013 (the “Effective Date”), by and between Stephen Root, (the
“Consultant”) and MILLENNIAL MEDIA, INC. (the “Company”).

 

RECITALS

 

WHEREAS the parties desire for the Company to engage Consultant as an
independent contractor to perform the services described herein and for
Consultant to provide such services on the terms and conditions described
herein.

 

NOW THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto, intending to be legally bound, agree as follows:

 

1.             Statement of Work.  This Agreement is for professional consulting
services to be rendered by Consultant as set forth in the Statement of Work
attached hereto as Exhibit A.

 

2.             Independent Contractor Relationship.  Consultant will be an
independent contractor and not an employee of the Company.  Neither Consultant
nor the Company shall represent directly or indirectly that Consultant is an
agent, employee, or legal representative of the Company.  Consultant shall not
have the authority to incur any liabilities or obligations of any kind in the
name of or on behalf of the Company.  Consultant acknowledges and agrees that he
shall not receive any employee benefits of any kind from the Company.

 

3.             Consultant’s Responsibilities.  As an independent contractor, the
mode, manner, method and means used by Consultant in the performance of services
shall be of Consultant’s selection and under the sole control and direction of
Consultant.  Consultant shall be responsible for all risks incurred in the
operation of Consultant’s business and shall enjoy all the benefits thereof. 
Consultant shall only be responsible for the results described on a Work Order,
including meeting all Project and Interim Deadlines.

 

4.             Billing, Payment and Tax Treatment.  Consultant will bill the
Company, and the Company will pay Consultant, on the basis set forth in the
attached SOW.  Consultant and the Company agree that the Company will treat
Consultant as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status.  Consultant will
be solely responsible to pay any and all local, state, and/or federal income,
social security and unemployment taxes for Consultant.  The Company will not
withhold any taxes or prepare W-2 Forms for Consultant, but will provide
Consultant with a Form 1099, if required by law.

 

5.             Term; Termination.  This Agreement shall commence on the
Effective Date and continue for a period of one (1) year from the Effective
Date, for a one (1) year term (“Term”).

 

6.             Ownership of Intellectual Property.  Consultant agrees that (a)
all documents, deliverables, software, systems designs, disks, tapes and any
other materials, whether tangible or intangible (collectively, “materials”)
created in whole or in part by Consultant in the course of or related to
providing services to the Company shall be treated as “works made for hire” for
the Company, and (b) Consultant will immediately disclose to the Company all
research, writings, discoveries, inventions, enhancements, improvements and
similar creations (collectively, “creations”) made, in whole or in part, by
Consultant in the course of or related to providing services to the Company. 
All ownership and control of the above materials and creations, including any
copyright, patent rights and all other intellectual property rights therein,
shall vest exclusively with the Company, and Consultant hereby assigns to the
client all right, title and interest that Consultant may have in such materials
and creations to

 

--------------------------------------------------------------------------------


 

the Company, without any additional compensation and free of all liens and
encumbrances of any type.  Consultant agrees to execute any documents required
by the Company to register its rights and to implement the provisions herein. 
Company reserves the right to release ownership of certain properties to
Consultant at its sole discretion, should Consultant make such request in
writing.

 

7.             Confidentiality.  Consultant agrees to hold Company’s
Confidential Information in the strictest confidence and not to disclose such
Confidential Information to any third parties. Consultant also agrees not to use
any of Company’s Confidential Information for any purpose other than performance
of this Agreement.  “Confidential Information” as used in this Agreement shall
mean all information disclosed by Company to Consultant, or otherwise obtained
by Consultant pursuant to services provided under this Agreement that is not
generally known in the Company’s trade or industry.   Consultant acknowledges
that “Confidential Information” includes any and all information related to the
Company’s intellectual property, including, without limitation, patents,
know-how, technology, trade secrets, intellectual property and patent strategy,
and all related information.  Confidential Information also includes, without
limitation, any and all information about the Company’s finances, strategy,
business plans, financing plans, audit results and any other financial or
business information related to the Company’s operations.  All Confidential
Information furnished to Consultant by Company is the sole and exclusive
property of Company or its suppliers or customers. Upon request by Company,
Consultant agrees to promptly deliver to Company the original and any copies of
such Confidential Information.

 

8.             Indemnification.  Consultant shall indemnify and hold harmless
the Company its officers, directors, agents, owners, and employees, for any
claims brought or liabilities imposed against the Company by any other party
relating to Consultant’s status as an independent contractor or any other
matters involving the acts or omissions of Consultant.

 

9.             Non-Exclusivity.  The Company reserves the right to engage other
consultants to perform services.  Consultant reserves the right to engage other
clients subject to Section 7 above.

 

10.          Assignment.  The Company may assign this Agreement and its rights
and obligations hereunder to any corporation or other entity with or into which
the Company may hereafter merge or consolidate or to which the Company may
transfer all or substantially all of its assets. Consultant may not assign or
transfer this Agreement or any rights or obligations hereunder.

 

11.          Entire Agreement; Amendments.  This Agreement constitutes the
entire understanding of the parties and supersedes any previous oral or written
communications, representations, understanding, or agreement between the parties
concerning this independent contractor relationship.  This Agreement shall not
be changed, modified, supplemented or amended except by express written
agreement signed by Consultant and the Company.

 

12.          Governing Law.  This Agreement shall be governed by the laws of the
State of Maryland without regard to the conflicts of laws or principles
thereof.  Any suit involving this Agreement shall be brought in a court sitting
in Baltimore County, Maryland.  The parties agree that venue shall be proper in
such courts, and that such courts will have personal jurisdiction over them.

 

13.          Survival.  Consultant’s obligations in Sections 6, 7 and 8 of this
Agreement shall survive the termination of this Agreement.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date written below.

 

Consultant

Company:   Millennial Media, Inc.

 

 

 

/s/ Stephen Root

 

By:

/s/ Ho Shin

By:  Stephen Root

 

 

Ho Shin, General Counsel

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STATEMENT OF WORK

 

Services

 

Consultant will provide consulting and advisory services (“Services”) in the
following areas, as well as other areas as may be reasonably requested by
Company:

 

·                  Company operations

·                  Change management and communication within the company

·                  Company strategy

·                  Overall industry strategy

·                  Competitive trends within the industry and surrounding
industries

·                  Product and Technology investment opportunities

·                  International expansion

·                  Other areas as may be reasonably requested by Company

 

Term

 

The Term of this SOW shall be for a period of one year, commencing on April 4,
2013.

 

Time Commitment

 

Consultant agrees to meet with Company’s CEO and/or other Company executives as
reasonably requested by Company, which shall be on approximately a monthly
basis, unless otherwise agreed by both parties.  Consultant agrees to, at the
request of Company, attend meetings and/or events, and provide Services at such
meetings and/or events as reasonably requested by Company.

 

Consultant Fees and Expenses

 

1.              During the Term of this Agreement, Consultant’s stock option
granted March 22, 2011 shall continue to vest under the applicable Equity
Incentive Plan in accordance with the vesting schedule provided for in such
grant.  Consultant shall not be paid any additional compensation.

2.              The Company shall reimburse the Consultant for reasonable
expenses borne by Consultant in performing his obligations under this Agreement,
provided that Consultant shall make best efforts to inform the Company before
generating more than $500 in expenses in any given month.  Travel expenses
to/from the Company’s domestic offices outside of Baltimore Maryland shall be
considered reimbursable expenses.

 

AGREED TO:

Consultant:

 

/s/ Stephen Root

 

Date:

4/3/13

Stephen Root

 

 

 

4

--------------------------------------------------------------------------------


 

AGREED TO:

 

Company: Millennial Media, Inc.

 

By:

/s/ Ho Shin

 

Date:

4/3/13

 

Name: Ho Shin

 

 

 

 

Title: General Counsel

 

 

 

5

--------------------------------------------------------------------------------